DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  Reference number “150” (see Fig. 3) is not found in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 11, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, the claim depends from claim 5, which is recited as a “system”.  However, the preamble of claim 6 recites “The method of claim 5”.
As to claim 7, on lines 4-5, the recitation, “the first droplet cloud” lacks antecedent basis.
Further, as to claim 7, on lines 9-10, the recitation, “the second droplet cloud” lacks antecedent basis.
As to claim 11, the claim depends from claim 10, which is recited as a “system”.  However, the preamble of claim 11 recites “The method of claim 10”.
As to claim 17, on line 3, the recitation, “the dorsal side of the body” lacks antecedent basis.
Further, as to claim 17, on line 6, the recitation, “the first set of nozzles” is unclear.  What is this “first set”, as compared to the “set of nozzles” introduced in claim 1?
As to claim 18, the scope of the recitations on lines 4-12 is unclear.  The aforementioned limitations are recited as a function of what occurs with “the second set of nozzles” defined by the newly introduced “wand” when water is “supplied at the first inlet pressure at the inlet down to the first internal pressure in the fluid circuit”.  According to claim 1, from which claim 18 depends, the “first internal pressure in the fluid circuit” occurs in the “body” introduced in claim 1.  Thus, it is not understood how the first internal pressure in the fluid circuit of the body would have any effect on what occurs at the second set of nozzles defined by the wand, because there is no fluid connection whatsoever between the fluid circuit in the body and any part of the disclosed and claimed wand (Note also: Fig. 2, which shows “body, fluid circuit 130, 132” vs. “wand 160” with the “second set of nozzles 162” being fluidly connected to “pressure regulator 110” in a completely separate manner).

Allowable Subject Matter
Claims 1-5, 8-10, 12-16, 19 and 20 are allowed.


Claims 6, 7, 11, 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:
The prior art, alone or in combination, did not show or teach a system including: the pressure regulator interposed between the inlet and the fluid circuit of the body, the pressure regulator configured to regulate a water supply at the inlet over a range of inlet pressures to a range of internal pressures in the fluid circuit, the range of internal pressures less than and narrower than the range of inlet pressures; and a set of nozzles arranged on the body and coupled to the fluid circuit, and configured to, in response to the pressure regulator regulating water supplied at a second inlet pressure less than the first inlet pressure at the inlet down to a second internal pressure less than the first internal pressure in the fluid circuit, discharge water droplets: exiting the body with kinetic energies in a second range of kinetic energies approximating the first range of kinetic energies; and in a second spray pattern extending from the body approximating the first spray pattern, defining a second width approximating the first width at the target distance below the body, and exhibiting a second volumetric ratio of water to air approximating the first volumetric ratio, together with the other required limitations as set forth in claim 1.
The prior art, alone or in combination, did not show or teach a system including: the pressure regulator interposed between the inlet and the fluid circuit of the body, the pressure regulator configured to regulate a water supply at the inlet over a range of inlet pressures to a range of internal pressures in the fluid circuit, the range of internal pressures less than and narrower than the range of inlet pressures; and a set of nozzles arranged on the body and coupled to the fluid circuit: wherein, in response to the supply of water at a second inlet pressure in the range of inlet pressures and less than the first inlet pressure at the inlet: the pressure regulator regulates the supply of water down to a second internal pressure in the range of internal pressures; and the set of nozzles discharges water droplets: exiting the body at a second exit velocity less than the first exit velocity; exhibiting a second size range greater than the first size range; and in a second spray pattern extending from the body approximating the first spray pattern, defining a second width approximating the first width at the target distance below the body, and exhibiting a second volumetric ratio of water to air approximating the first volumetric ratio, together with the other required limitations as set forth in claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Bell, Haynes, Arth, Moen, Culter and Benedict et al., and US Patent Application Publications to Fangmeier and Woodard et al., are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752